DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figs. 2 and 5 are shaded such that subject matter in these drawings cannot be seen or ascertained, especially in areas where reference numerals are pointing to. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 62 is objected to because of the following informalities: the claim does not have any punctuation.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 48-67 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 48, the claim term “the trajectory” (line 1) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
For claim 48, the claim term “the anatomy” (line 1) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
For claim 48, the claim term “the location” (line 5) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
For claim 48, the claim term “the location” (line 8) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
For claim 48, the claim term “the sensor” (line 8) is ambiguous.  It is unclear whether this term finds antecedence in the claimed “first sensor” or the claimed “second sensor.”  The claim is examined under the latter interpretation.
For claim 48, the claim language “part of the anatomy,” (line 3) “part of the anatomy,” (line 6) “part of the anatomy,” (line 10) and “different parts of the anatomy” (line 11) is ambiguous.  Specifically, 
For claim 48, the claim term “the location” (line 16) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
For claim 49, the claim term “the signals” (line 1) is ambiguous.  It is unclear whether these signals find antecedence in the recited “first sensor signals,” “second sensor signals,” or both.  The claim is examined as both.
For claim 53, the claim term “the signals” (line 1) is ambiguous.  It is unclear whether these signals find antecedence in the recited “first sensor signals,” “second sensor signals,” or both.  The claim is examined as both.
For claim 53, the claim term “the signals” (line 2) is ambiguous.  It is unclear whether these signals find antecedence in the recited “first sensor signals,” “second sensor signals,” or both.  The claim is examined as both.
For claim 54, the claim term “the signals” (line 1) is ambiguous.  It is unclear whether these signals find antecedence in the recited “first sensor signals,” “second sensor signals,” or both.  The claim is examined as both.
For claim 55, the claim term “standard data set” (line 2) is ambiguous.  It is unclear what is considered a “standard” data set as what may be considered “standard” can very and also standards change over time.  The claim is examined as just being a “data set.”
For claim 57, the claim term “the speed, acceleration or power” (lines 2-3) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
For claim 60, the claim depends from a canceled claim.  The claim will be examined as depending from claim 48.
For claim 60, the claim term “the signals” (line 10) is ambiguous.  It is unclear whether these signals find antecedence in the recited “first sensor signals,” “second sensor signals,” or both.  The claim is examined as both.
For claim 61, the claim term “the trajectory” (line 1) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
For claim 61, the claim term “the anatomy” (line 1) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
For claim 61, the claim term “the location” (line 9) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
For claim 61, the claim language “part of the anatomy,” (line 3) “part of the anatomy,” (line 4) “part of the anatomy,” (lines 11-12) and “different parts of the anatomy” (line 13) is ambiguous.  Specifically, it is unclear whether the recited parts of the anatomy can be the same part of whether it is required that they are different parts.  The claim is examined under the latter interpretation.
For claim 61, the claim term “the location” (line 16) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
For claim 65, the claim term “the received signals” (line 2) is ambiguous.  It is unclear whether these signals find antecedence in the recited “first sensor signals,” “second sensor signals,” or both.  The claim is examined as both.
For claim 65, the claim term “the received signals” (line 3) is ambiguous.  It is unclear whether these signals find antecedence in the recited “first sensor signals,” “second sensor signals,” or both.  The claim is examined as both.
For claim 66, the claim term “the third sensor signal” (lines 1-2) lacks antecedent basis (claim 61 recites “third sensor signals,” i.e., plural).  The claim is examined as this being “third sensor signals” instead of “third sensor signal.”
For claim 65, the claim term “the received signals” (line 3-4) is ambiguous.  It is unclear whether these signals find antecedence in the recited “first sensor signals,” “second sensor signals,” or both.  The claim is examined as both.
For claim 67, the claim term “it” (line 3) lacks antecedent basis.  The claim is examined as this referring to the first sensor.
For claim 67, the claim term “it” (line 7) lacks antecedent basis.  The claim is examined as this referring to the second sensor.
Dependent claim(s) 49-60 and 62-67 fail to cure the ambiguity of independent claim(s) 48 and 61, thus claim(s) 48-67 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim(s) 48-67 is/are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
For claim 48, the claim recites “a first sensor attached to part of the anatomy of the human or animal body.”  This encompasses a human organism because the sensor is attached to part of the human or animal body, thereby necessitating the human or animal body as part of the claim.
For claim 48, the claim recites “a second sensor attached to part of the anatomy of the human or animal body.”  This encompasses a human organism because the sensor is attached to part of the human or animal body, thereby necessitating the human or animal body as part of the claim.
For claim 60, the claim recites “the first sensor is attached.”  This encompasses a human organism because the sensor is attached to part of the human or animal body, thereby necessitating the human or animal body as part of the claim.
For claim 60, the claim recites “the second sensor is attached.”  This encompasses a human organism because the sensor is attached to part of the human or animal body, thereby necessitating the human or animal body as part of the claim.
For claim 61, the claim language “the anatomy of the human or animal body to which each respective sensor is attached.”  This encompasses a human organism because the sensor is attached to part of the human or animal body, thereby necessitating the human or animal body as part of the claim.
For claim 67, the claim language “the part of the anatomy of the human or animal body to which it is attached” (lines 2-3).  This encompasses a human organism because the sensor is attached to part of the human or animal body, thereby necessitating the human or animal body as part of the claim.
For claim 67, the claim language “the part of the anatomy of the human or animal body to which it is attached” (lines 6-7).  This encompasses a human organism because the sensor is attached to part of the human or animal body, thereby necessitating the human or animal body as part of the claim.
Dependent claim(s) 49-60 and 62-67 fail to cure the deficiencies of independent claim(s) 48 and 61, thus claim(s) 48-67 is/are rejected under 35 U.S.C. 101.
The examiner notes that claims 48-67 will not be rejected under the Alice/Mayo framework of 35 U.S.C. 101 because although the claims recite judicial exceptions (such as, for example, “determining from each of the first and second sensor signals at least two angles of rotation of the part of the anatomy to which each respective sensor is attached to perform comparative analysis to determine how Thales Visionx v. U.S. in that the claims recite a particular configuration of sensors and particular method of using the raw data from the sensors to calculate how different parts of the anatomy move at the same time.  Therefore, the claims pass muster under 35 U.S.C. 101.
Allowable Subject Matter
Claim(s) 48-67 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
U.S. Patent Application Publication No. 2007/0015611 to Noble et al. discloses a method for mapping the trajectory of the anatomy of a human or animal body (Abstract), the method comprising: receiving first sensor signals (para [0041]-[0042]) from a first sensor (402) (Fig. 4) (para [0040]) attached to part of the anatomy of the human or animal body (402 is part of 400, which is a part of 210, see para [0040]) (see Fig. 2A); receiving second sensor signals (para [0041]-[0042]) from a second sensor (404) (Fig. 4) (para [0040]) attached to part of the anatomy of the human or animal body (402 is part of 400, which is a part of 210, see para [0040]) (see Fig. 2A); and receiving a third sensor signal (i.e., from 440) (Fig. 4) (para [0043]).
U.S. Patent Application Publication No. 2012/0130225 to Schilling teaches wherein first sensor signals comprise three dimensional position information indicating the location of the sensor (Abstract) (Fig. 8) (para [0042]), and wherein second sensor signals comprise three dimensional position information indicating the location of the sensor (Abstract) (Fig. 8) (para [0042]).
U.S. Patent Application Publication No. 2016/0310077 to Hunter et al. teaches determining from each of the first and second sensor signals at least two angles of rotation of the part of the anatomy to which each respective sensor is attached (para [0015], [0019], [0020], and/or [0095]).
CA 2698078 to Shears et al. teaches receiving first sensor signals from a first sensor  attached to part of the anatomy of the human or animal body (para [0028]); receiving second sensor signals from a second sensor attached to part of the anatomy of the human or animal body (para [0028]); and receiving a third sensor signal from a third sensor (para [0028]); and performing a comparative analysis to determine how different parts of the anatomy of the human or animal body move at the same time (para [0126]).
U.S. Patent Application Publication No. 2009/0322763 to Bang et al. teaches determining from each of first and second sensor signals at least two angles of rotation of the part of the anatomy to which each respective sensor is attached (see Fig. 6 and the associated description) to perform a comparative analysis to determine how different parts of the anatomy of the human or animal body move at the same time (para [0067], [0108], [0119], and/or [0122]).
However, none of the cited prior art teaches nor renders obvious the ordered combination of elements recited in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791